Exhibit 10.2

AMENDING AGREEMENT TO AGENCY AGREEMENT
DATED AS OF FEBRUARY 22, 2006

AMONG

U.S. GOLD CORPORATION

AND

GMP SECURITIES L.P.

AND

GRIFFITHS MCBURNEY CORP.

Reference is made to the agency agreement dated February 22, 2006 among U.S.
Gold Corporation (the “Company”), GMP Securities L.P. (“GMP”) and Griffiths
McBurney Corp. (GMP and Griffiths McBurney Corp together being the “Agents”)(the
“Agency Agreement”) pursuant to which the Agents agreed to act as the exclusive
agent of the Company to offer and sell up to 16,700,000 subscription receipts of
the Company (“Subscription Receipts”) on the Company’s behalf, on a best efforts
agency basis, at a price of U.S. $4.50 per Subscription Receipt (the
“Offering”).

WHEREAS, pursuant to the terms of a Subscription Receipt Indenture among the
Company, GMP and Equity Transfer Services Inc. (now Equity Transfer and Trust
Company) dated February 22, 2006 (the “Indenture”) each Subscription Receipt is
convertible, subject to adjustments and penalties, without payment of any
additional consideration into one unit (“Unit”) consisting of one share of the
Company’s common stock and one-half of one common stock purchase warrant
(“Warrant”) upon the satisfaction of certain conditions (the “Release
Conditions”);

AND WHEREAS, pursuant to the terms of the Indenture, the holders of Subscription
Receipts have the power to amend the terms of the Subscription Receipts
Indenture by extraordinary resolution;

AND WHEREAS the holders of Subscription Receipts have adopted an extraordinary
resolution by an instrument in writing to amend the definition of Release
Conditions set out in the Indenture;

AND WHEREAS the parties hereto wish to amend the Agency Agreement to reflect the
amendment to the definition of Release Conditions set out in the Indenture

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties have entered into this amending
agreement to the Agency Agreement (the “Agreement”) and agree as follows:

ARTICLE 1 – INTERPRETATION

1.1           Capitalized terms used herein and not otherwise defined shall have
the meaning specified in the Agency Agreement.


--------------------------------------------------------------------------------




 

ARTICLE II – AMENDMENTS TO AGENCY AGREEMENT

2.1           The Agency Agreement is hereby amended by replacing the definition
of “Release Conditions” in the Definitions section of the Agency Agreement with
the following:

“Release Conditions” means the conditions to be satisfied prior to automatic
conversion of the Subscription Receipts, which shall be satisfied upon the
latest to occur of the following: (i) the third Business Day after the date on
which a Final Receipt has been issued; (ii) the completion and filing via SEDAR
of a current technical report regarding the Tonkin Springs gold project that
complies with National Instrument 43-101 – Standards of Disclosure for Mineral
Projects of the Canadian Securities Administrators; (iii) the Common Shares
being conditionally approved for listing on the Toronto Stock Exchange; and (iv)
the delivery of an opinion, addressed to the Agent, in a form satisfactory to
the Agent, acting reasonably, provided by United States counsel to the Company
in respect of the Final Prospectus and as to matters of United States law only,
that no facts have come to such U.S. counsel’s attention that would cause such
U.S. counsel to believe that the Final Prospectus (except for the financial
statements and other financial and statistical information and any geological
and geophysical information relating to the Tonkin Springs gold project), at the
time the Final Prospectus was filed, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading”

2.2           The Agency Agreement is hereby amended by deleting Section
5(a)(xxii) and replacing it with the following:

(xxii)                        other than in connection with transferring the
listing of the Common Shares to the American Stock Exchange, the NASDAQ Stock
Market, Inc. or the NYSE Arca, the Company shall not take any action which would
be reasonably expected to result in the delisting or suspension of its Common
Shares on the Over-the-Counter Bulletin Board system or from any other
securities exchange, market or trading or quotation facility on which its Common
Shares become listed or quoted (including the Toronto Stock Exchange) and the
Company shall comply, in all material respects, with the rules and regulations
thereof;

2.3           The Agency Agreement is hereby amended by deleting Section 6(c)
and replacing it with the following:

(c)                                  The Company will use its commercially
reasonable efforts, promptly following the Closing but no later than August 9,
2006, to prepare and file with the SEC one or more Registration Statements on
Form S-1, S-3 or SB-2 (or, if Form S-1, S-3 or SB-2 is not then available to the
Company, on such form of registration statement as is then available) to effect
a registration covering the resale of the Registrable Securities in an amount at
least equal to the aggregate of the Registrable Securities. The Registration
Statement also shall cover, to the extent allowable under the U.S. Securities
Act and the rules promulgated thereunder (including Rule 416),

2


--------------------------------------------------------------------------------




 

such indeterminate number of additional shares of common stock of the Company
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. The Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC as soon as practicable and, in any event, no later than 5:00 p.m. (Toronto
time) on the Final Qualification Deadline.

2.4           The Agency Agreement is hereby amended by adding the following as
Section 6(j):

(j)                                     The Company will cause its United States
counsel, Dufford & Brown, P.C., to deliver an opinion, at the time the
Registration Statement has been declared effective by the SEC, addressed to the
Agent, to the effect that nothing has come to the attention of such counsel
which leads them to believe that the Registration Statement, at the time it was
declared effective under the U.S. Securities Act, contained or contains an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (except that such
counsel need express no view as to financial statements and schedules and other
financial data and geological and geophysical information set out therein). 
With respect to such statement, Dufford & Brown, P.C. may state that their
belief is based upon the procedures set forth therein, but is without
independent check and verification.

ARTICLE III – MISCELLANEOUS

3.1           The Agency Agreement shall be read and construed in conjunction
with this Agreement as if the Agency Agreement and this Agreement were one and
the same instrument

3.2           All sections of the Agency Agreement which have been deleted and
not substituted by this Agreement shall be read “Reserved”.

3.3           Save as varied by this Agreement, the terms of the Agency
Agreement remain in full force and effect.

3.4           This Agreement shall be deemed to have been made in the Province
of Ontario and shall be governed by and interpreted in accordance with the laws
of such Province and the laws of Canada applicable therein.

3.5           This Agreement may be executed in any number of counterparts and
all such counterparts taken together shall be deemed to constitute one and the
same instrument.

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the parties hereto have executed this Agreement under their
respective corporate seals and by the hands of their officers on their behalf.

DATED as of August 2, 2006

 

U.S. GOLD CORPORATION

 

 

 

By:

 /s/ William F. Pass

 

 

 

 Name: William F. Pass

 

 

 Title: Vice President and Chief Financial Officer

 

 

 

GMP SECURITIES L.P.

 

 

 

By:

 /s/ Mark Wellings

 

 

 

 Name: Mark Wellings

 

 

 Title: Director

 

 

 

GRIFFITHS McBURNEY CORP.

 

 

 

By:

 /s/ Leo Ciccone

 

 

 

 Name: Leo Ciccone

 

 

 Title: Chief Compliance Officer

 

4


--------------------------------------------------------------------------------